


BB&T
First Amended and Restated Loan Agreement


 
9520406872
 
 
Account Number
 



This First Amended and Restated Loan Agreement (the “Agreement”) is made as of
______________________, 2012 by and between BRANCH BANKING AND TRUST COMPANY, a
North Carolina banking corporation (“Bank”), and:


Synalloy Corporation, a Delaware corporation (“Synalloy”), having its chief
executive office at 775 Spartan Boulevard, Spartanburg, South Carolina, Suite
102, 29301, and:


Metchem, Inc., a Delaware corporation (“Metchem”), having its chief executive
office at 900 Market Street, Suite 200, Wilmington, Delaware 19801, and:


Synalloy Fabrication, LLC (formerly named SFR, LLC), a South Carolina limited
liability company (“Synalloy Fabrication”), having its chief executive office at
775 Spartan Boulevard, Spartanburg, South Carolina, Suite 102, 29301, and:


Ram-Fab, LLC, a South Carolina limited liability company (“Ram-Fab”), having its
chief executive office at 150 Hwy 133-S, Crosset, Arkansas 71635, and:


Synalloy Metals, Inc., a Tennessee corporation (“Synalloy Metals”), having its
chief executive office at 390 Bristol Metals Road, Bristol, Tennessee 37320,
and:


Bristol Metals, LLC, a Tennessee limited liability company (“Bristol”), having
its chief executive office at 390 Bristol Metals Road, Bristol, Tennessee 37320,
and:


Manufacturers Soap & Chemical Company, a Tennessee corporation (“Manufacturers
Soap”), having its chief executive office at 4325 Old Tasso Road, Cleveland,
Tennessee 37320, and:


Manufacturers Chemicals, LLC, a Tennessee limited liability company
(“Manufacturers Chemicals”), having its chief executive office at 4325 Old Tasso
Road, Cleveland, Tennessee 37320.


Synalloy, Metchem, Synalloy Fabrication, Ram-Fab, Synalloy Metals, Bristol,
Manufacturers Soap and Manufacturers Chemicals are collectively referred to
herein as the “Borrowers”.     Upon the execution and delivery by Lee-Var, Inc.
(d/b/a Palmer of Texas, “Palmer”) of a joinder agreement hereto, Palmer shall be
deemed an additional joint and several “Borrower” hereunder, mutatis mutandis,
subject to all the obligations and agreements made on the part of the Borrowers
hereunder and the other agreements, documents and instruments referred to herein
and/or therein.
 
This Agreement is entered into for purposes of amending and restating, in full,
the provisions of the Loan Agreement dated June 30, 2010 (the “Original
Agreement”) by and among the parties hereto (with the acknowledgement that SFR,
LLC has changed its entity name to “Synalloy Fabrication, LLC” while still
remaining a South Carolina limited liability company and retaining the address
set forth above). Capitalized terms used in this Agreement without definition
retain the meanings respectfully assigned to such terms in the Original
Agreement.


The Borrowers have requested the Bank and the Bank has agreed, subject to the
terms of this Agreement to (a) increase the amount of the Line of Credit
(defined and described below) from up to $20,000,000 to up to $25,000,000 and
extend the final maturity date thereof from June 30, 2014 until June 30, 2015;
and (b) make a $22,500,000 Term Loan to the Borrower (defined and described
below). The Line of Credit and the Term Loan are collectively referred to
herein, collectively, as the “Loan”):


Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed,
at any one time, the lesser of (a) $25,000,000 or (b) the Availability (as
defined in Section 10.01 below). The Line of Credit shall be for the purpose of
working capital and shall be evidenced by the Borrowers' Promissory Note dated
on or after the date hereof which shall mature approximately 36 months from the
closing date, when the entire unpaid principal balance then outstanding plus
accrued interest thereon shall be paid in full. In the event that at any time
the principal amount outstanding under the Line of Credit shall exceed the
lesser of (a) $25,000,000 or (b) the Availability then the Borrower shall
promptly repay such excess principal amounts to the extent necessary to regain
compliance with such limitations. Accrued interest only shall be repayable
monthly beginning thirty (30) days from the date of this Agreement. Prior to
maturity or the occurrence of any Event of Default hereunder and subject to the
Availability limitations, the Borrowers may borrow, repay, and reborrow under
the Line of Credit through maturity. The Line of Credit shall bear interest at
the rate set forth in any such Note evidencing all or any portion of the Line of
Credit, the terms of which are incorporated herein by reference.






--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


Term Loan ("Term Loan") in the original principal amount of $22,500,000. The
Term Loan shall be for the purpose of assisting Synalloy in acquiring 100% of
the equity ownership interest on Lee-Var, Inc. (d/b/a Palmer of Texas, “Palmer”)
and related closing costs and expenses, all in accordance with the terms and
conditions consistent with the most recent Letter of Intent submitted to the
Bank (but in any event upon terms and conditions reasonably satisfactory to the
Bank). The Term Loan shall be evidenced by the Borrowers' Promissory Note dated
on or after the date hereof which shall mature _____________________, 2022,
when, subject to prior prepayment as described in such Promissory Note, the
entire unpaid principal balance then outstanding plus accrued interest thereon
shall be paid in full. Accrued interest, plus 120 equal monthly installments of
the original principal amount of the Term Loan, shall be repayable monthly
beginning thirty (30) days from the date of this Agreement. The Term Loan shall
bear interest at the rate set forth in such Promissory Note evidencing all or
any portion of the Term Loan, the terms of which are incorporated herein by
reference.


All of the obligations of the Borrowers, whether of payment or performance,
under the Line of Credit, the Term Loan any additional Loans, all notes or other
instruments evidencing the same, this Agreement, the other Loan Documents shall
be the joint and several obligations of the Borrowers in nature.


Section 1 Conditions Precedent


The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank's counsel in their sole discretion:
Palmer Acquisition Documents: Copies of all such agreements, documents,
instruments and due diligence matters (and all schedules, attachments, etc.
thereto) evidencing or relating to the Palmer acquisition transaction(s), all as
may be requested by the Bank (collectively, the “Palmer Acquisition Documents”).
USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrowers sufficient for the Bank to verify the identity of the Borrowers in
accordance with the USA Patriot Act. Borrowers shall notify Bank promptly of any
change in such information.
Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrowers.
Security Agreement(s): Security Agreement(s) in which Borrowers and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the tangible and intangible personal property
specified therein. (If Bank has or will have a security interest in any
collateral which is inferior to the security interest of another creditor,
Borrowers must fully disclose to Bank any and all such security interests, and
Bank must specifically approve any such security interest which will continue
during the Loan.)
Subordination of Earn-Out Payments.
The Palmer Stock Purchase Agreement shall include, in a manner satisfactory to
the Bank, provisions as previously discussed between Synalloy with the Bank
which will afford for the matters set forth under the heading “AFFIRMATIVE
COVENANTS - Subordination of Earn-Out Payments” below.
Mortgages: First and exclusive mortgages (the “Mortgages”) on such real
properties of the Borrowers as shall be designated and required by the Bank,
subject only to such liens and encumbrances as shall be permitted by the Bank in
writing. To the extent requested by the Bank, the Bank shall be entitled to (a)
the most current surveys of each of the real properties subject to the
Mortgages; (b) such other information and documentation of the subject
properties as the Bank may request.
Negative Pledge Agreement: No pledge agreement on all of the assets of the
Borrowers, including the real estate.
UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrowers' or other owner's state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrowers or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.
Authorization and Certificate: An Authorization and Certificate executed by each
Debtor under which such Debtor authorizes Bank to file a UCC Financing Statement
describing collateral owned by such Debtor.
Commitment Fee: A commitment fee (or balance thereof) of $25,000 (as to the
increase and extension of the Line of Credit) plus $56,250 (as to the Term Loan)
(totaling $81,250) payable to the Bank on the date of execution of the Loan
Documents.




--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


Corporate Resolution: A Corporate Resolution duly adopted by the Board of
Directors of Synalloy, Metchem, Synalloy Metals and Manufacturers Soap
authorizing the execution, delivery, and performance of the Loan Documents on or
in a form provided by or acceptable to Bank.
Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of Synalloy, Metchem, Synalloy Metals and Manufacturers Soap
all filed with and certified by the Secretary of State of the State of each
corporations incorporation.
By-Laws: A copy of the By-Laws of Synalloy, Metchem, Synalloy Metals and
Manufacturers Soap, certified by the Secretary of each corporation as to their
completeness and accuracy.
Declaration of Limited Liability Company: A declaration or resolution from the
members/managers of Synalloy Fabrication, Ram-Fab, Bristol and Manufacturers
Chemicals authorizing the execution, delivery, and performance of the Loan
Documents on or in a form provided by or acceptable to Bank.
Articles of Organization: A copy of the Articles of Organization and all other
organizational documents of Synalloy Fabrication, Ram-Fab, Bristol and
Manufacturers Chemicals, all filed with and certified by the Secretary of State
of each limited liability companies organization.
Operating Agreement: A copy of the Operating Agreement of Synalloy Fabrication,
Ram-Fab, Bristol and Manufacturers Chemicals, certified by each limited
liability companies members/managers as to its completeness and accuracy.
Certificate of Incumbency: A certificate of the Secretary or members/managers of
the Borrowers certifying the names and true signatures of the officers or
members/managers of the Borrowers authorized to sign the Loan Documents.
Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of the Borrowers' Incorporation or
Organization as to the existence or good standing of the Borrowers and their
charter documents on file.
Opinion of Counsel: An opinion of counsel for the Borrowers satisfactory to the
Bank and the Bank's counsel.
Assignment of Life Insurance Policy(ies): An assignment of life insurance
policy(ies) as collateral in the approximate amount of $2,900,000 by an
insurance company acceptable to the Bank, covering the individuals with respect
to which policies are presently assigned to the Bank and such additional
individuals as the Bank may reasonably request.
Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.
Unused Fee: Client shall pay the Bank, quarterly in arrears on the last day of
each calendar quarter, an unused fee equal to .125% per annum on the average
daily unused amount of the Credit Commitment for such calendar quarter
calculated on the basis of a year of 360 days for the actual number of days
elapsed. “Unused Amount of the Credit Commitment” means the maximum commitment
amount under the Line of Credit less any outstanding principal under the Line of
Credit.


Section 2 Representations and Warranties


The Borrowers represent and warrant to Bank (as applicable both at present and
as to be applicable upon the execution and consummation of the Palmer
acquisition in accordance with the Palmer Acquisition Documents), that:
2.01. Financial Statements. The balance sheet of the Borrowers and their
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Borrowers and their subsidiaries, the accompanying footnotes together
with the accountant's opinion thereon, and all other financial information
previously furnished to the Bank, are true and correct and fairly reflect the
financial condition of the Borrowers and their subsidiaries as of the dates
thereof, including all contingent liabilities of every type, and the financial
condition of the Borrowers and their subsidiaries as stated therein has not
changed materially and adversely since the date thereof. To the Borrowers'
knowledge, the financial information provided by Palmer to the Borrowers (or
provided by the Borrowers to the Bank) meet the foregoing standards, provided,
however, that the Bank acknowledges that all projections received by the
Borrowers in references to the Palmer Acquisition contain many estimates and
actual results as to such estimates may differ from these projections.


2.02. Name, Capacity and Standing. The Borrowers exact legal names are correctly
stated in the initial paragraph of the Agreement. If the Borrowers are a
corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, each warrants and represents that it
is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, and are each duly authorized by their
board of directors, general partners or member/manager(s), respectively, to
enter into and perform the obligations under the Loan Documents.




--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


2.03. Compliance With Laws. The execution of the Loan Documents and the Palmer
Acquisition Documents, and the performance by the Borrowers, by any and all
pledgors (whether the Borrower or other owners of collateral property securing
payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) thereunder will not violate, and shall
be in accordance with any and all applicable laws, rules, regulations, and
orders including, without limitation, paying before the delinquency of all
taxes, assessments, and governmental charges imposed upon it or upon its
property, and all Environmental Laws.


2.04. No Violation of Other Agreements. The execution of the Loan Documents and
the Palmer Acquisition Documents, and the performance by the Borrowers, by any
and all pledgors (whether the Borrower or other owners of collateral property
securing payment of the Loan (hereinafter sometimes referred to as the
“Pledgor”)) thereunder will not violate any provision, as applicable, of its
articles of incorporation, by-laws, articles of organization, operating
agreement, agreement of partnership, limited partnership or limited liability
partnership, or, of any law, other agreement, indenture, note, or other
instrument (including without limitation the Palmer Acquisition Documents)
binding upon the Borrowers or Pledgor, or give cause for the acceleration of any
of the respective obligations of the Borrowers.


2.05. Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Agreement and the other Loan Documents and the Palmer
Acquisition Documents has been obtained.


2.06. Asset Ownership. The Borrowers have good and marketable title to all of
the properties and assets reflected on the balance sheets and financial
statements furnished to the Bank, and all such properties and assets are free
and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements. In
addition, each other owner of collateral has good and marketable title to such
collateral, free and clear of any liens, security interests and encumbrances,
except as otherwise disclosed to Bank.


2.07. Discharge of Liens and Taxes. The Borrowers and their subsidiaries, if
any, have filed, paid, and/or discharged all taxes or other claims which may
become a lien on any of their respective properties or assets, excepting to the
extent that (a) such items are being appropriately contested in good faith and
for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained, and [(b) such taxes related to a disputed matter of
$10,120.48.]


2.08. Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.


2.09. ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrowers
or by any subsidiary of the Borrowers meets, as of the date hereof, the minimum
funding standards of Section 302 of ERISA, all applicable requirements of ERISA
and of the Internal Revenue Code of 1986, as amended, and no “Reportable Event”
nor “Prohibited Transaction” (as defined by ERISA) has occurred with respect to
any such plan.


2.10. Litigation. There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrowers or its subsidiaries, if any, or the ability of the
Borrowers to perform their obligations under the Loan Documents.


2.11. Other Agreements. The representations and warranties made by Borrowers to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.


2.12. Binding and Enforceable. The Loan Documents and the Palmer Acquisition
Documents, when executed, shall constitute valid and binding obligations of the
Borrowers, the execution of such Loan Documents has been duly authorized by the
parties thereto, and are enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditors' rights generally.


2.13. Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the South Carolina Uniform Commercial Code, and none of the
collateral was or will be purchased or held primarily for personal, family or
household purposes.


2.14. Palmer Acquisition Documents. The representations and warranties made by
Borrowers (or to the knowledge of the Borrowers, made by any of the other person
or entity) to any person or entity in the Palmer Acquisition Documents are true
and correct in all material respects on the date hereof and shall be true and
correct in all material respects upon the consummation of the transactions
contemplated by the Palmer Acquisition Documents.






--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


2.15. Intellectual Property. None of the Borrowers, nor Palmer, has any
registrations of Intellectual Property on file with the United States Patent and
Trademark Office or Library of Congress or with any other federal, state or
other filing office.


Section 3 Affirmative Covenants


The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrowers shall:
3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain their
existence and good standing in the state of their incorporation or organization,
(b) maintain their current legal form of business indicated above, and, (c) as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required.


3.02. Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrowers.


3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.


3.04. Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.


3.05. Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s). The Bank shall be named as
loss payee (Long Form) on all policies which apply to the Bank's collateral, and
the Borrowers shall deliver certificates of insurance at closing evidencing
same. All such insurance policies shall provide, and the certificates shall
state, that no policy will be terminated without 20 days prior written notice to
Bank.


3.06. Comply with Other Agreements. The Borrowers and any and all Pledgors shall
comply with any and all provisions, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument (including without
limitation the Palmer Acquisition Documents) binding upon the Borrowers or
Pledgor, or give cause for the acceleration of any of the respective obligations
of the Borrowers.


3.07. Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.


3.08. Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank's sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrowers and Palmer, and to discuss such matters with any officers,
directors, managers, members or partners, limited or general of the Borrowers
and Palmer, and the Borrower's and Palmer's independent accountant as the Bank
deems necessary and proper.


3.09. Reporting Requirements. Furnish to the Bank:


Quarterly Financial Statements and Borrowing Base Certificates: Interim
financial statements (10-Q) within 45 days of each quarter end, which shall be
accompanied by the following: a) Loan Agreement Compliance Certificate; b)
monthly Borrowing Base Certificates and; c) Accounts receivable agings and other
information on A/R, inventory and Accounts Payable, if requested by Bank. All
information shall in reasonable detail and in a form acceptable to Bank.


Annual Financial Statements: As soon as available and in any event; a) within
(90) days after the end of each fiscal year, balance sheets, statements of
income, and retained earnings for the period ended and a statement of changes in
the financial position, all in reasonable detail, and all prepared in accordance
with GAAP consistently applied. The financial statements must be of the
following quality or better: Audited with an unqualified opinion. b) Borrowers'
internally prepared consolidating financial statement showing the financial
results of all of their subsidiaries and divisions. c) Borrowers consolidated
budgets and/or financial projections for the following year(s) in reasonable
detail, by the end of the 4th quarter of the current fiscal year.










--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


Notice of Litigation: Promptly after the receipt by the Borrowers of notice or
complaint of any action, suit, and proceeding before any court or administrative
agency of any type which, if determined adversely, could have a material adverse
effect on the financial condition, properties, or operations of the Borrowers.


Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.


USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrowers sufficient for the Bank to verify the identity of the Borrowers in
accordance with the USA Patriot Act. Borrowers shall notify Bank promptly of any
change in such information.


Other Information: Such other information as the Bank may from time to time
reasonably request.


Palmer Acquisition Documents. The Borrowers shall, to the best of their
practicable ability, cause Palmer and the other parties to the Palmer
Acquisition Documents (other than the Borrowers) to comply in all material
respects with any and all provisions, as applicable, of the Palmer Acquisition
Documents.


3.10. Deposit Accounts. Maintain substantially all of its primary operating
accounts and treasury management accounts with the Bank.
.



3.11. Intellectual Properties. Provide the Bank with at least 15 business days'
prior written notice of the filing for registration of any Intellectual
Properties (or the obtaining of any registered Intellectual Properties, by
acquisition, assignment or otherwise), which notice shall contain a copy of each
such item of registration and related information as may be requested by the
Bank. In connection with any such registration, the Borrowers shall take such
actions and make and cooperate in such filings and actions as the Bank may
reasonably request in order to assure the perfection and security to the Bank as
to its lien and security interest on all Intellectual Properties.


3.12. Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Mortgage, Security Agreement, Assignment of Leases and Rents,
or other security document executed by the Borrowers which are described in
Section 1 hereof (and all affirmative covenants on the part of any or all
Borrowers under the Palmer Acquisition Documents) are hereby incorporated by
reference herein.


3.13. Subordination of Earn-Out Payments. Synalloy shall make payments due under
the earn-out provisions of the Palmer Stock Purchase Agreement only as required
thereunder and only in the absence of an Event of Default hereunder or under the
Loan Documents or the Palmer Acquisition Documents. Any rights, of the selling
stockholders of Palmer, to such earn-out payments shall be subordinated in all
respects to all obligations of the Synalloy to the Bank and such earn-out
payments shall be permitted under the Palmer Stock Purchase Agreement solely so
long as there is no such Event of Default at the time of payment (and no such
Event of Default would result by reason of such payment). Without the prior
written consent of the Bank no liens will be permitted to secure amounts due
under such earn-out arrangements. Synalloy represents and agrees that the Palmer
Stock Purchase Agreement (in its current and final forms) does and will include
provisions affording compliance with this paragraph, that the same shall be
implemented by Synalloy consistent with the terms thereof and hereof, and that
there shall be no change to such provisions without the prior written consent of
the Bank.


Section 4 - Addition of Palmer as Borrower


By no later than five (5) business days following the acquisition by Synalloy of
the stock ownership of Palmer, take or cause to be taken, executed and delivered
a joinder agreement and such actions and documents, as the Bank may require, to
include Palmer as a “Borrower” under this Agreement and a Pledgor under the
applicable Loan Documents (on the same basis, mutatis mutandis, as the other
Borrowers hereunder).


Section 5 Financial Covenants


The Borrowers covenant and agree that from the date hereof until payment in full
of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrowers shall at all times maintain on a consolidated basis the
following financial covenants and ratios all in accordance with GAAP unless
otherwise specified:












--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


Total Funded Debt to EBITDA: A maximum Total Funded Debt to EBITDA ratio of
3.5:1.0 that will be measured on a rolling four quarter basis. Without limiting
the preceding sentence, should the ratio exceed 3.0:1.0 at any time (a “Leverage
Ratio Event”) then, from such time and at all times thereafter, the Bank shall
have the right to require the Borrowers to enter into revised Borrowing Base
Certificate reporting and corresponding maximum Line of Credit Availability
requirements, to be set forth in the Bank's Schedule DD
or other form and reflecting revised collateral valuation levels, percentages
and other availability provisions acceptable to Bank and consistent with a
routinely monitored asset based lending credit facility. In such event the
maximum principal Availability under the Line of Credit shall become the lesser
of $25,000,000 or the Availability under such modified arrangements as so
determined from time to time. Total Funded Debt is defined as the aggregate sums
of all interest-bearing indebtedness of Borrowers, then outstanding to lenders,
including capital lease obligations. EBITDA is defined as the sum of (a) net
income for such period plus (b) an amount which, in the determination of net
income for such period, has been deducted for (i) interest expense (including
the interest component under capital lease obligations) (ii) total federal,
state and other income taxes and (iii) depreciation and amortization expense,
all as determined with GAAP. Total Funded Debt to EBITDA is defined as the ratio
of (a) Total Funded Debt outstanding at quarter end to (b) the aggregate EBITDA
at quarter end. Ratio will be calculated using the most recent four-quarter
periods (four quarter trailing calculation).


Tangible Net Worth: A minimum tangible net worth at all times from the date of
this Agreement equal to the greater of (a) $38,000,000 and (b) 85% of the
opening tangible net worth of the Borrowers including Palmer (such amount,
whichever is greater, and as such amount is increased pursuant to the following
sentence, the “Minimum Tangible Net Worth”). The Minimum Tangible Net Worth
amount shall increase by at least 50% of Consolidated Net Income over the prior
fiscal year-end result, and then each fiscal year end thereafter. Tangible Net
Worth is defined as net worth, plus obligations contractually subordinated to
debts owed to Bank, minus goodwill, contract rights, and assets representing
claims on stockholders or affiliated entities. Consolidated Net Income is
defined as Borrowers after tax net income as shown on the Annual Financial
Statements referred to in Section 3.08 of this Agreement.


Total Liabilities to Tangible Net Worth: A maximum Total Liabilities to Tangible
Net Worth ratio at all times of 2.75:1.00. Total Liabilities is defined as shown
on the Borrowers Annual and Quarterly Financial Statements referred to in
Section 3.08 of this Agreement.


Section 6 Negative Covenants


The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrowers shall not, without the prior written consent of the
Bank:
6.01. Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to any of Borrowers' assets of any Pledgor securing payment of the Loan,
now owned or hereafter acquired, except:


(a) Liens and security interests in favor of the Bank;
(b) Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;
(c) Other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;
(d) Reserved;
(e) purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.
6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:


(a)
Debt to the Bank;

(b)
Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

(c)
Accounts payable to trade creditors incurred in the ordinary course of business;

(d)
Debt secured by purchase money security interests as outlined above in Section
6.01 (e);

(e)
Intercompany debt extended by any Borrower to any other Borrower, on
commercially reasonable purposes and terms, and appropriately reflected on the
books and financial statements and information of the Borrowers.

(f)
Additional debt not to exceed $500,000 in the aggregate at any time.







--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement




6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year
shall not exceed, in the aggregate as to all Borrowers, the sum of $5,500,000.


6.04. Change of Legal Form of Business; Mergers; Purchase of Assets. Change
Borrowers' name or the legal form of Borrowers' business as shown above, whether
by merger, consolidation, conversion or otherwise merge with or into or acquire
substantially all the stock (or other equity interests or control) of any
entity; or, subject to the following sentence, the Borrowers shall not purchase
all or substantially all of the assets or business of any Person.
Notwithstanding the preceding sentence (but subject to Sections 6.01 through
6.03 and any other applicable provisions of this Agreement), the Borrowers shall
be permitted to acquire the assets or business of any Person, provided that such
acquisition is for use and purposes consistent with the operations of the
Borrowers as of the date of this Agreement, and that the aggregate amount of all
such expenditures (as to all Borrowers and acquisitions in the aggregate) shall
not exceed $2,000,000 in dollar amount (in terms of aggregate expenditures by
the Borrowers or aggregate values of the assets acquired, whichever is the
greater measure respectively as to each such acquisition) in any fiscal year.
Notwithstanding the foregoing and as a matter of the avoidance of doubt, the
foregoing shall not prohibit the making of capital expenditures (of a
non-business-acquisition type along the lines of the foregoing) in accordance
with Section 6.03 above.


6.05. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any Person, except [the obligations of
Synalloy Corporation pursuant to its letter of credit (not to exceed $2,400,000)
issued for the benefit of the South Carolina Department of Health and
Environmental Control in connection with the former Blackman Uhler plant site in
Spartanburg County, South Carolina, and all renewals and modifications of such
letter of credit or] guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.


6.06. Disposition of Assets. Except as provided herein, no Borrower shall sell,
lease, or otherwise dispose of any of its assets or properties except where the
sale, lease or disposition is in the ordinary and usual course of such
Borrower's business. Provided, however, a Borrower may sell, lease or otherwise
dispose of an asset outside the ordinary and usual course of such Borrower's
business so long as the Disposition Proceeds for such sales, leases or
dispositions of all Borrowers do not exceed an aggregate of $1,000,000 during
any calendar year. As used herein, “Disposition Proceeds” means (a) in the case
of a sale, the gross sales price of the asset received by the Borrower, and (b)
in the case of a lease, all the rental to be received by the Borrower during the
term of the lease.


6.07. Transfer of Ownership. As to each Borrower and subject to the following
sentence, (a) issue, transfer or sell any new class of stock or LLC or other
equity interest, or (b) issue, transfer or sell, in the aggregate, from its
treasury stock and/or currently authorized but unissued shares of any class of
stock or LLC or other equity interest, more than 10% of the total number of all
such issued and outstanding shares or the equivalent of comparable equity
interests as of the date of this Agreement. This paragraph shall not prohibit,
in accordance with such Borrower's policies and customs, (a) the provision of
stock options approved by a Borrower's Board of Directors pursuant through an
employee bonus plan or (b) the provision of stock grants to Synalloy directors
approved by a Borrowers Board of Directors.


6.08. Negative Covenants from other Loan Documents. All negative covenants
contained in any Security Agreement, or other security document executed by the
Borrowers which are described in Section 1 hereof (and all negative covenants on
the part of any or all Borrowers under the Palmer Acquisition Documents) are
hereby incorporated by reference herein.


Section 7 Hazardous Materials and Compliance with Environmental Laws


7.01. Investigation. Borrowers hereby certify that they have exercised due
diligence to ascertain whether their real property (and, in all material
respects to their knowledge, all real property to be acquired as a part of the
consummation of the Palmer Acquisition Documents), is or has been affected by
the presence of asbestos, oil, petroleum or other hydrocarbons, urea
formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances,
or other hazardous materials (collectively, “Hazardous Materials”), as defined
in applicable Environmental Laws. Borrowers represent and warrant that there are
no such Hazardous Materials contaminating its real property, nor have any such
materials been released on or stored on or improperly disposed of on its real
property during its ownership, occupancy or operation thereof (or, in all
material respects to their knowledge, on any of the real property to be acquired
as a part of the consummation of the Palmer Acquisition Documents upon such
consummation). Borrowers hereby agree that, except in strict compliance with
applicable Environmental Laws, they shall not knowingly permit any release,
storage or contamination as long as any indebtedness or obligations to Bank
under the Loan Documents remains unpaid or unfulfilled. In addition, Borrowers
do not have or use any underground storage tanks on any of its real property
(and, in all material respects to their knowledge, all real property to be
acquired as a part of the consummation of the Palmer Acquisition Documents)
which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with all
Environmental Laws. If requested by Bank, Borrowers shall provide Bank with all
necessary and reasonable assistance required for purposes of determining the
existence of Hazardous Materials on Borrowers' real property (and, in all
material respects, all real property to be acquired as a part of the
consummation of the Palmer Acquisition Documents), including allowing Bank
access to the real property, and access to Borrowers' employees having knowledge
of, and to files and records within Borrowers' control relating to the
existence, storage, or release of Hazardous Materials on the real property.




--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement




7.02. Compliance. Borrowers agree to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous Materials.
Borrowers further agree to provide Bank, and all appropriate Federal and State
authorities, with immediate notice in writing of any release of Hazardous
Materials on Borrowers real property and to pursue diligently to completion all
appropriate and/or required remedial action in the event of such release.


7.03. Remedial Action. Bank shall have the right, but not the obligation, to
undertake all or any part of such remedial action in the event of a release of
Hazardous Materials on Borrowers real property (and, in all material respects,
all real property to be acquired as a part of the consummation of the Palmer
Acquisition Documents) and to add any expenditures so made to the principal
indebtedness secured by the Security Agreement. Borrowers agree to indemnify and
hold Bank harmless from any and all loss or liability arising out of any
violation of the representations, covenants, and obligations contained in this
Section 7.


Section 8 Events of Default


The following shall be “Events of Default” by Borrowers:
8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.
8.02. Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.
8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect (subject, as to Palmer,
to the proviso at the end of Section 2.01 hereof).
8.04. Should the Borrowers default on the performance of any other obligation of
indebtedness when due or in the performance of any obligation incurred in
connection with money borrowed.
8.05. Should the Borrowers or any Pledgor breach any covenant, condition, or
agreement made under any of the Loan Documents.
8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrowers, or should the Borrowers either voluntarily or
involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve the
Borrowers, any proceeding to have a receiver appointed, or should the Borrowers
make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of the
Borrowers' assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 20 days.
8.07. Should final judgment for the payment of money be rendered against the
Borrowers which is not covered by insurance and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon be effectively
stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of the
Borrowers or any Pledgor.
8.09. Reserved.
8.10. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.
8.11. Should a material event of default occur under any of the Palmer
Acquisition Documents (subject to the availability of any notice, grace and/or
right to cure set forth therein).


For purposes of this Section 8, each reference to the “Loan Documents” shall
also include the Palmer Acquisition Documents.


Section 9 Remedies Upon Default


Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:
9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrowers, and such balance(s) shall accrue interest
at the Default Rate as provided herein until paid in full;






--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


9.02. Require the Borrowers to pledge additional collateral to the Bank from the
Borrowers' assets and properties, the acceptability and sufficiency of such
collateral to be determined in the Bank's sole discretion;
9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrowers under the Loan Documents;
9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the South Carolina
Uniform Commercial Code;
9.05. Any obligation of the Bank to advance funds to the Borrowers or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.
Section 10 Miscellaneous Provisions


10.01. Definitions.
“Availability” means the maximum principal available amount under the Line of
Credit (within the $25,000,000 of principal availability under the Line of
Credit) as calculated and re-calculated from time to time pursuant to a
Borrowing Base Certificate and, at all times following a Leverage Ratio Event,
any Schedule DD or comparable document to be entered, if and when applicable,
among the Borrower and the Bank and setting forth such collateral valuation
levels, percentages and other availability provisions satisfactory to the Bank
as contemplated by Section 5 of this Agreement.
“Borrowing Base Certificates” shall mean for purposes of calculating the
Availability under the Line of Credit, (a) prior to a Leverage Ratio Event, a
certificate delivered by the Borrowers to the Bank in the form attached hereto
as Schedule A setting forth the information and calculations provided therein
for the Borrowers on a consolidated basis; and (b) following a Leverage Ratio
event, either the certificate referred to in the preceding clause (a) or, at the
direction of the Bank as contemplated by Section 5 above, a substitute borrowing
base certificate for purposes of determining the Availability under the Line of
Credit as contemplated by such Section 5 above.
“Default Rate” shall mean a rate of interest equal to Bank's Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank's
sole discretion, to all sums owing, including principal and interest, on such
date.
“Environmental Laws” shall mean all applicable federal and state laws and
regulations which affect or may affect Borrowers real property, including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.), the Pollution Control Act (1976 S.C Code 48-1-10 et seq.), the Erosion
and Sediment Reduction Act of 1983 (1976 S.C. Code 48-18-10 et seq.), the South
Carolina Mining Act (1976 S.C. Code 48-20-10 et seq.), as such laws or
regulations have been amended or may be amended.    
“Intellectual Property(ies)” means any and all patents, trademarks, trade names,
service marks or copyrights, or any other items constituting intellectual
properties.
“Leverage Ratio Event” has the meaning assigned to such term in Section 5 of
this Agreement.
“Loan Documents” shall mean this Agreement including any schedule attached
hereto, the Note(s), the Deed(s) of Trust, the Mortgage(s), the Security
Agreement(s), the Assignment(s) of Leases and Rents, any and all Swap
Agreement(s), all UCC Financing Statements, the Guaranty Agreement(s), and all
other documents, certificates, and instruments previously, presently or
hereafter executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefore.
“Palmer Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
_________, 2012 among 100% of the shareholders of Palmer and Synalloy, and
governing the Palmer Acquisition.
“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.
“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.
    




--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


“Prime Rate” shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank's lowest lending rate.
“Swap Agreement(s)” means any swap agreements (as defined later within this
definition) agreement and all master agreements, schedules and confirmations
thereof and transactions thereof or thereunder; and (ii) any obligation to
reimburse and repay Bank under any interest rate swap transactions, interest
rate cap and/or floor transactions, interest rate collar transactions, swap
agreements (as defined in 11 U.S.C. § 101) or other similar transactions or
agreements, including without limitation any ISDA Master Agreement executed by
Debtor any Borrower and all schedules and confirmations entered into in
connection therewith.
10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.
10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of South Carolina.
10.04. Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.
10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrowers and Bank.
10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower's payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.
10.07 Stamps and Fees. The Borrowers shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrowers agree to indemnify and
hold harmless the Bank against any and all liability in respect thereof.
10.08. Attorneys' Fees. In the event the Borrowers or any Pledgor shall default
in any of its obligations hereunder and the Bank believes it necessary to employ
an attorney to assist in the enforcement or collection of the indebtedness of
the Borrowers to the Bank, (a) to enforce the terms and provisions of the Loan
Documents or to modify the Loan Documents; or (b) arising out of or in
connection with the Loans, this Agreement or any other of the Loan Documents,
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), then in
the case of either (a) or (b) the Borrowers agree to pay the reasonable
attorneys' fees of the Bank and all related costs of collection or enforcement
that may be incurred by the Bank. The Borrowers shall be liable for such
attorneys' fees and costs whether or not any suit or proceeding is actually
commenced.
10.09. Bank Making Required Payments. In the event Borrowers shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrowers
are, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.
10.10. Right of Offset. Any indebtedness owing from Bank to Borrowers may be set
off and applied by Bank on any indebtedness or liability of Borrowers to Bank,
at any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrowers. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrowers agree that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.
10.11. UCC Authorization. Borrowers authorize Bank to file such UCC Financing
Statements or other documents describing the collateral in any location deemed
necessary and appropriate by Bank.
10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
permitted by law.








--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement


10.13. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.
10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Spartanburg,
South Carolina, and to the Chief Executive Officer of the Borrower at its
offices in Spartanburg, South Carolina when sent by certified mail and return
receipt requested.
10.15. Consent to Jurisdiction. Borrowers hereby irrevocably agree that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Court of Commons Pleas in Spartanburg County, South Carolina,
or the United States District Court for South Carolina Spartanburg Division, or
in such other appropriate court and venue as Bank may choose in its sole
discretion. Borrowers consent to the jurisdiction of such courts and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue
which Borrowers may now or hereafter have in any such legal action or
proceedings.
10.16. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.
10.17. Entire Agreement. The Loan Documents embody the entire agreement between
Borrowers and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and Borrower with respect to the Loans which
are not expressly set forth in the Loan Documents. This Agreement and any and
all other Loan Documents shall supercede the provisions of any term sheet,
commitment letter or the like entered into prior to the date hereof.
10.18. Indemnification; Exculpation. The Borrowers hereby jointly and severally
agree to and do hereby indemnify and defend the Bank, its affiliates, their
successors and assigns and their respective directors, officer, employees and
shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan documents now or
hereafter executed in connection with the Loans; (iii) the violation of any
covenants or agreements made for the benefit of the Bank and contained in any of
the loan documents; provided, however, that the foregoing indemnification shall
not be deemed to cover any loss which is finally determined by a court of
competent jurisdiction to result solely from the Bank's gross negligence or
willful misconduct; or (iv) any aspect of the Palmer Acquisition Documents or
the transactions contemplated thereby. The Bank shall have no responsibility or
liability whatsoever (in contact, tort or otherwise) with respect to the Palmer
Acquisition Documents or the transactions contemplated thereby.
10.19. Matters as to Amendment And Restatement. This Agreement constitutes an
amendment and consolidated restatement in full of the Original Agreement
(including all amendments thereto entered prior to the date hereof). Except for
the effect of any matters expressly set forth in this Agreement, this Agreement
and each of the Loan Documents is, and shall continue to be following the
effectiveness of this Agreement, in full force and effect in accordance with the
terms thereof, and nothing in this Agreement shall otherwise be deemed to amend
or modify any provision of the Loan Documents, each of which shall remain in
full force and effect except as otherwise expressly provided herein or therein.
This Agreement is not intended to be, nor shall it be construed to create, a
novation or accord and satisfaction. This Agreement does not effect the release
of any collateral, does not disturb the perfection or priority of any existing
liens, and does not effect the release of any obligor, guarantor or other party
from its obligations.
10.20. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.


















--------------------------------------------------------------------------------






BB&T
First Amended and Restated Loan Agreement






















[Signatures on Following Page]


































































































--------------------------------------------------------------------------------




BB&T
First Amended and Restated Loan Agreement














IN WITNESS WHEREOF, the parties* hereto have executed and delivered this
agreement under seal as of the date first written above.












Witness (as to the co-Borrowers):










______________________________
SYNALLOY CORPORATION
METCHEM, INC.
SYNALLOY METALS, INC.
MANUFACTURERS SOAP & CHEMICAL COMPANY
RAM-FAB, LLC
MANUFACTURERS CHEMICALS, LLC
BRISTOL METALS, LLC
SYNALLOY FABRICATION, LLC








By:
                                                                                  (SEAL)
Richard D. Sieradzki
Vice President, Finance
of and on behalf of each of
the above-named entities













Witness (as to BB&T):










______________________________
BRANCH BANKING AND TRUST COMPANY








By: ________________________________
        Stan W. Parker
        Senior Vice President





































* Upon the execution and delivery by Lee-Var, Inc. (d/b/a Palmer of Texas,
“Palmer”) of a joinder agreement hereto, Palmer shall be deemed an additional
joint and several “Borrower” hereunder, mutatis mutandis, subject to all the
obligations and agreements made on the part of the Borrowers hereunder and the
other agreements, documents and instruments referred to herein and/or therein.




